Citation Nr: 9908024	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to November 7, 1996 for post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran had active military service from March 1954 to 
April 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  

In April 1994, the RO granted service connection and assigned 
a 10 percent disability evaluation for PTSD, effective August 
19, 1988.  The veteran appealed that decision.  In November 
1996, the Board remanded the case to the RO for further 
development.  In March 1998, the RO increased the evaluation 
assigned to PTSD from 10 percent to 50 percent, effective 
November 7, 1996.  

Although that increase represented a grant of benefits, the 
United States Court of Veterans Appeals (Court) has held that 
a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...." AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Moreover, in correspondence the veteran has expressed his 
desire to continue his appeal, arguing that a further 
increase is warranted.  In Fenderson v. West, No. 96-947 
(U.S. Vet.App. Jan. 20, 1999), the Court addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  In this case, the veteran has appealed 
the 10 percent rating assigned following the grant of service 
connection for PTSD.  

The veteran's representative raised the issue of a total 
rating for individual unemployability due to service-
connected disability.  In October 1998, the RO furnished the 
veteran a formal application for unemployability.  The 
veteran has not yet submitted this application and the RO has 
not adjudicated the issue of unemployability.  The 
representative argues that the veteran's PTSD adversely 
affects his ability to function in a wide variety of 
different types of employment situations.  The representative 
also cites the medical findings showing the veteran's PTSD 
symptoms significantly impair or interfere with his ability 
to maintain employment.  The representative does not argue 
that the evidence demonstrates entitlement to a 100 percent 
rating under the objective rating criteria, but that the 
veteran is unemployable due to subjective factors unaccounted 
for in the objective rating criteria.  The Board concludes 
that the issue of individual unemployability is not 
inextricably intertwined with the issue of increased 
compensation for PTSD.  See Vettese v. Brown, 7 Vet.App. 31, 
34-35 (1994).  Accordingly, that issue is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran's PTSD was productive of more than mild 
social and industrial impairment with emotional tension and 
evidence of anxiety under the rating criteria in effect prior 
to November 7, 1996.  

2.  The veteran's PTSD is productive of no more than a 
definite inability to establish or maintain effective and 
wholesome relationships with people and/or definite 
industrial impairment under the rating criteria in effect 
prior to November 7, 1996.  

3.  The veteran's PTSD is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to PTSD symptoms causing difficulty in 
establishing and maintaining effective work and social 
relationships under the rating criteria effective November 7, 
1996.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior 
to November 7, 1996 for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.132, Diagnostic 
Code 9411 (1996).

2.  The criteria for a rating in excess of 30 percent prior 
to November 7, 1996 for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, § 4.132, Diagnostic Code 
9411.

3.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 
(1996); 61 Fed. Reg. 52695-52702 (October 8, 1996) (codified 
at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence shows the veteran was initially assessed with 
some symptoms of PTSD during outpatient examination in 
November 1985.  The veteran had been employed as an 
automobile mechanic for four years but quit due to stress and 
anxiety.  Following that assessment he began examination and 
treatment for his symptoms on a regular basis.  The evidence 
shows he began taking medication, which appeared to help his 
symptoms.  The veteran also related that he maintained 
a close relationship with his stepsister and he also 
maintained close contact with his ex-spouse.  In January 
1986, the veteran obtained employment as an automobile 
mechanic, but was terminated in the next month due to a 
problem between himself and the service manager.  The records 
show he also stopped taking medication for PTSD symptoms 
during that time.  

In January 1986, the veteran stated that while on a long bike 
ride he lost his concentration and fell.  In a subsequent 
statement in support of his claim, the veteran recounted the 
events.  He also stated that he obtained employment as a 
mechanic/shop foreman in mid-February 1986 at an automobile 
dealership.  

On March 10, 1986, the veteran reported that he had been seen 
at a VA facility for headache symptoms but did not undergo 
testing at that time.  In the statement in support of his 
claim, the veteran stated that he experienced a seizure while 
driving to work on March 10, 1986.  He stated that he was 
transferred to a private hospital.  The records from that 
facility indicate the veteran was brought to the emergency 
room because of progressive confusion.  The report states 
that the veteran had been injured two weeks earlier when he 
was struck by an automobile while riding his bicycle.  The 
veteran argues that the history should actually show that the 
accident occurred two months earlier.  The examiner noted an 
old laceration at the left temporal region.  Computerized 
tomography (CT) scan disclosed a subacute subdural hematoma 
over the left convexity with marked shift.  The examiner also 
noted a history of myocardial infarction.  On the following 
day, the veteran underwent a left parietal craniotomy with 
evacuation of the chronic subdural hematoma.  The veteran 
relates that he underwent a second surgery later that month 
for a cerebrovascular accident (CVA) but this is not shown in 
the medical records.  

The VA outpatient treatment records show the veteran 
developed impaired speech, incoordination, memory loss, and 
paralysis of the right upper extremity subsequent to the 
craniotomy.  They show the veteran was attending speech 
therapy and again attempting to obtain employment.  The 
examiner noted that the veteran would be provided assistance 
in filing a worker's compensation claim.  In July 1986, a CT 
scan was performed to assess the residuals from the 
craniotomy.  The impression was status post craniotomy and 
surgical changes in the left parietal lobe and a small 
epidural hematoma in the left posterior parietal region that 
was probably chronic.  The examiner described a low-density 
region as probably encephalomalacia.  The records show 
continued speech therapy, treatment to improve memory skills 
and mental health care follow-up primarily for medical and 
community adjustment.  The veteran obtained employment as a 
part-time mechanic earning $200.00 weekly but noticed 
difficulty with recent memory, confusion and loss of feeling 
in the right hand.  In September 1986, a Wechsler Memory 
Scale was administered and showed a mental quotient 
compatible with a significant decrease in memory skills.  The 
examiner noted that the findings suggested the veteran had 
not continued making significant gains that would warrant 
continued treatment.  The veteran also noticed impaired 
functioning and feared he would lose his employment position 
as a result.  In October 1986, the veteran reported that 
these impairments caused difficulty in performing his job, 
which he did not have before his head injury.  

During VA examination in October 1986, the examiner recorded 
a history of medical treatment for hypertension and the head 
injury.  The veteran complained of a loss of feeling in the 
right hand and numbness in the left hand.  He reported 
periodic mental confusion, memory problems and a breakdown in 
speech patterns while under stress.  He also reported 
continued depression and anxiety for which he received 
ongoing treatment.  

The outpatient records show continued treatment through 
October 1987.  In June 1987, the veteran reported having quit 
his job at the suggestion of a psychiatrist.  In October 
1987, he reported having been told he was unemployable by a 
psychologist.  He reported some anxiety but was hesitant to 
use medications because of previous problems with 
medications.  The examiner stated that the veteran's memory 
and cognitive deficits making him unable to work were the 
result of surgery for the hematoma, for which the etiology 
was unknown.  

In July 1988, the Board denied service connection for 
residuals of the craniotomy for treatment of the subdural 
hematoma.  Thereafter, the veteran filed his claim for 
service connection for PTSD on August 19, 1988.  

The evidence includes private clinical psychological 
examinations, which were performed in July 1986 and April 
1987, at the request of the Florida Office of Vocational 
Rehabilitation.  The July 1986 report includes an extensive 
review of the veteran's background information.  This 
includes a history of two years of college and field training 
in research and development for the Air Force, and a post-
service history of working as a provisions technician for the 
Apollo program, a hydraulics mechanic and as an automobile 
mechanic.  The veteran reported that he was working part-time 
as an automobile mechanic for a friend.  The veteran reported 
having maintained a relationship with his ex-spouse and son, 
but stated he did not have any friends.  He related having 
developed physical and cognitive problems following treatment 
for a blood clot and a stroke.  He also reported feeling 
depressed and having lost interest in his usual activities.  
The veteran underwent several psychological tests as well as 
a clinical interview at that time.  Based on the findings, 
the examiner suggested the possibility of specific cognitive 
processing deficits.  The examiner stated that the veteran's 
responses were typical of a chronically maladjusted 
individual.  The examiner also stated that the veteran 
appeared to exhibit severe depression and his longstanding 
emotional difficulties had led to difficulties in 
interpersonal relationships at work and home, and these 
problems would likely create difficulties in any future 
employment.  The diagnosis was major depression, and rule out 
atypical organic brain syndrome.  The examiner stated the 
veteran's depression symptoms were moderate-to-severe at that 
time and recommended individual psychotherapy in order to 
assist with acute distress symptoms and to overcome the 
emotional problems inhibiting his ability to sustain 
employment.  The examiner also stated that the test 
performances strongly suggested specific cognitive processing 
deficits with an underlying organic etiology.  The April 1987 
report shows that numerous tests were administered to 
determine the nature and extent of the veteran's cognitive 
functioning deficits.  The test results revealed moderate, 
but clinically significant, deficits in short-term memory and 
moderate-to-severe deficits in cognitive control mechanisms.  
He also exhibited severe deficits in abstract concept 
formation and moderate wordfinding  or anomic difficulties.  
There were also moderate-to-severe deficits in his ability to 
process tactual-kinesthetic forms of information.  The 
diagnosis was atypical organic brain syndrome.  The examiner 
concluded that the multi-faceted nature of the veteran's 
cognitive deficits and their relative severity made it 
extremely unlikely that the veteran would be able to 
successfully manage the demands of competitive employment in 
the near future.  He recommended continued participation in 
cognitive re-training.  The examiner also concluded, from an 
emotional standpoint, the veteran was adjusting as well as 
could be expected given his circumstances and continued 
psychotherapy may not offer any significant benefit.

On VA examination in September 1988, the veteran complained 
of depression, anxiety, difficulty concentrating, insomnia 
and irritability.  He reported having been unemployed since 
March 1987, claiming that he could not control his violent 
temper at work.  The veteran had never been hospitalized for 
PTSD symptoms and he denied suicidal and homicidal thinking.  
The psychiatrist described the veteran as somewhat agitated 
with a depressed mood, but his affect was appropriate.  There 
was no evidence of psychosis and orientation and memory were 
fairly intact.  The psychiatrist diagnosed PTSD with 
depression and concluded that the impairment due to PTSD was 
mild-to moderate.  

The RO obtained additional VA outpatient treatment records 
dated from 1987 through 1989.  The veteran underwent a 
neurological examination in May 1988 to determine the 
residuals from the veteran's subdural hematoma.  The report 
shows the examiner reviewed the prior diagnostic tests and 
examination findings.  A CT scan performed at that time 
showed extensive evidence of the craniotomy with underlying 
encephalomalacia of the brain tissue.  Based on the review 
and examination, the physician diagnosed subtle evidence of 
residual right hemiparesis, short-term memory deficits, 
frontal and frontal subcortical deficits, and a history of 
anxiety and depression, which were confounding the 
interpretation of these diagnoses.  The physician also 
diagnosed minimal residual language deficits and a suspicion 
for ongoing simple partial seizures involving the right hand.  
The veteran underwent a psychological evaluation in July 
1988.  The veteran reported irritability and intolerance of 
loud noise resulting in verbal abuse to other people.  The 
veteran stated that he copes better when he is alone.  The 
examiner noted the history of his head injury and subsequent 
physical and cognitive deficits.  The veteran stated that he 
was unable to continue working as a mechanic due to these 
deficits.  The examiner stated that the veteran's current 
distress was due mostly to loss of job, income and 
functioning.  The examiner referred the veteran for 
neuropsychological testing and evaluation for need of brain 
rehabilitation.  This was conducted in August 1988.  The 
psychologist cited the prior VA and private examinations and 
neuropsychological reports as part of the background.  He 
reported the veteran's social history and a lengthy review of 
his interview and behavioral observations.  The psychologist 
administered numerous tests at that time.  The psychologist 
commented that the evidence reflected some exaggeration of 
symptoms by the veteran, but strongly suggested a significant 
degree of depression, anxiety and social isolation and 
withdrawal.  The psychologist concluded that the veteran's 
deficits were subtle with attention deficit being the most 
disruptive functioning.  He stated it was likely that anxiety 
and depression substantially exacerbated this problem.  He 
also stated that the veteran's reluctance to find suitable 
employment probably stemmed from an exaggerated perception of 
his disabilities and an underestimate of the effectiveness of 
vocational rehabilitation, which was compounded by his 
aversive work experience occurring shortly after his head 
injury.  

In December 1991, the Board remanded the case to the RO for 
further development.  

The veteran underwent examination by panel of two VA 
psychiatrists in September 1993.  Both examination reports 
include the veteran's military and post-service histories.  
Both physicians stated that they reviewed the evidence in 
the claims folder.  The psychiatrists also performed mental 
status examinations.  One psychiatrist concluded that the 
examination was consistent with PTSD, but the diagnosis was 
complicated by the fact that the veteran had organic brain 
damage, presumably from his subdural hematoma and subsequent 
surgery.  That physician's diagnoses were organic mental 
disorder, PTSD and personality disorder.  The second 
psychiatrist stated that there was good evidence that the 
veteran experienced sufficient trauma to produce PTSD.  He 
stated the veteran presented himself in a manner such that he 
has been a rather compulsively depressed person all his life.  
The psychiatrist stated that development of history from the 
veteran would be most difficult because of his dementia, 
which was secondary to his head injury.  The psychiatrist 
noted that the veteran was not in treatment and managed by 
restricting his life substantially.  He also stated that the 
veteran was not particularly depressed at that time.  The 
diagnoses were PTSD and mild dementia secondary to a 1986 
head injury.  The psychiatrists referred the veteran for 
neuropsychological testing, which was performed later that 
month.  The clinical psychologist stated that he reviewed the 
claims folder.  Based on that testing, the clinical 
psychologist reported that the veteran had symptoms that were 
consistent with PTSD, "but whether his war experiences or 
his traumatic injury are the primary contributors cannot be 
determined."  He stated that the pattern of isolation and 
history prior to the accident suggested some impact on the 
veteran's life.  The psychologist concluded that the most 
descriptive personality diagnoses at present would be of an 
organic personality disorder, with schizoid, avoidant and 
compulsive features.  The psychologist again commented that 
sorting out the contribution of his injury and his reaction 
to the injury was difficult.  In October 1993, the first VA 
psychiatrist reviewed both the psychiatric examination 
findings and the psychological test results and issued a 
summary report.  He summarized his own conclusions as well as 
the conclusions reached by the other VA psychiatrist and the 
VA clinical psychologist.  Based on a review of all the 
findings, the psychiatrist concluded that the "[veteran] be 
given the diagnosis [PTSD] of moderate degree of disability 
in addition to his organic brain syndrome."  

In April 1994, the RO granted service connection for PTSD and 
assigned a 10 percent rating, effective August 19, 1988.  The 
veteran appealed that decision.  In November 1996, the Board 
remanded the case to the RO for development.  

In January 1997, the veteran submitted copies of private 
medical records, which are dated from May 1995 to March 1996.  
These show treatment primarily for cardiovascular problems 
and do not show treatment for PTSD symptoms.  The veteran 
also identified existing treatment records for PTSD and other 
disorders at the Cheyenne VAMC, which are dated from October 
1993 to February 1996.  The RO requested these records.  

The additional outpatient records show the veteran was seen 
at the mental health clinic on a periodic basis.  These 
records indicate that the veteran was generally doing well.  
In February 1995, the veteran indicated that he still had 
anxiety when he visited the hospital.  In September 1995, the 
veteran reported past treatment for panic attacks, but stated 
that he had not experienced a panic attack for some time 
since he controlled his environment.  The psychiatrist 
described the veteran as quite fit from extensive bicycle 
riding.  In January 1996, the psychiatrist stated the veteran 
seemed to be doing fine.  The veteran did not require 
psychotropic medications and he had been panic free for some 
time.  The psychiatrist stated the veteran did not need to 
return for follow-up because of his clinical stability.  

In his January 1997 statement in support of his claim, the 
veteran identified his symptoms since September 1993 as 
follows: sleep problems (fear of losing control); being alert 
at all times (to be in control); concentration (very hard to 
concentrate on any one element); noise (low frequency noise 
very provoking); and, anxiety.  The veteran stated that he 
treats his symptoms as follows: isolation (stay home most of 
the time except for biking and food shopping); no social 
events (avoiding meetings, etc.); staying away from stressful 
situations (which prevents panic attacks, etc.); and 
practicing good health (proper nutrition, exercise, and 
keeping busy insofar as he always has plenty of projects to 
work on).  

The veteran underwent a VA compensation examination in 
December 1997.  The physician specified that she reviewed the 
veteran's claims folders in conjunction with the examination.  
The physician reported the veteran's military history.  The 
veteran complained of intrusive memories, nightmares and 
flashbacks of service-related events.  The veteran related 
symptoms of irritability, hypervigilance, poor sleep and 
exaggerated startle response to loud noise.  He also reported 
difficulty concentrating when there is background noise.  The 
veteran related that his PTSD symptoms as well as residuals 
of a stroke interfere with his ability to work.  The veteran 
denied depression symptoms but related having panic attacks 
secondary to noise and when going into a crowded store.  The 
physician reported a history of the veteran's general health.  
The physician also reported the veteran's social history.  
The veteran related his daily activities as well as projects 
such as building a computer for his niece.  The physician 
noted that the veteran was bothered by cognitive deficits 
related to his prior brain surgeries.  Mental status 
examination showed appropriate behavior and his mood appeared 
neutral.  His affect was somewhat restricted, but he did not 
appear anxious.  He spoke coherently without looseness of 
association or flight of ideas.  There were no delusional 
themes detected and the veteran denied suicidal ideation.  He 
was oriented to time, person and place, but showed problems 
remembering information.  He had no problem with abstract 
thinking and could follow a written command, including 
copying a complex geometrical figure.  The physician's 
assessments were that the history was indicative of PTSD, and 
there was a history of depression that was not a current 
problem.  The physician diagnosed sequelae of the subdural 
hematoma as paralysis, speech impediment and seizure 
disorder.  The current residuals were speech impediment and 
some use of the right arm.  The physician stated that the 
veteran's PTSD would have significant impact on his ability 
to work, but he is able to handle activities of daily life 
without any difficulty.  Based on the above, the physician 
provided a global assessment of functioning (GAF) score of 
55.  The physician stated that this score is based on the 
impact of the psychiatric disorder on both his ability to 
function in occupational settings and on his social 
functioning.  The physician noted that the veteran continues 
to be isolated and avoids social interactions.  With respect 
to PTSD, the physician opined that the impact on employment 
is due to difficulty concentrating in noisy environments and 
from inability to get enough sleep.  The physician opined 
that the reluctance to engage is social activities would also 
affect his ability to function in a variety of employment 
settings.  The physician added that his significant cognitive 
impairment from his brain surgery further impairs his ability 
to work.  The physician concluded that the impairment due to 
PTSD causes occupational and social impairment with reduced 
reliability and productivity.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The medical evidence includes the VA outpatient 
treatment records dated prior to and since the veteran was 
initially diagnosed with some symptoms of PTSD in November 
1985.  The medical evidence also includes private medical 
treatment records and evaluations identified by the veteran.  
The veteran has also undergone several VA compensation 
examinations for PTSD and these reports are included in the 
claims folder.  In November 1996, the Board remanded the case 
to the RO for further development.  The RO obtained the 
current treatment records identified by the veteran.  The 
veteran also underwent another VA compensation examination 
for PTSD in December 1997 and that report has been obtained.  

During the September 1993 VA compensation examination, the 
veteran stated that he had been receiving Social Security 
Administration (SSA) disability benefits for two and one-half 
years.  An April 1987 Report of Contact, VA Form 119, shows 
the veteran requested that his VA treatment records be 
released to the SSA for use in connection with his claim for 
benefits.  While the claims folder does not include the 
actual SSA decision awarding disability benefits, the 
evidence indicates that the claims folder includes the 
records on which that determination was made.  Given the 
numerous treatment records and the comprehensive VA 
assessments of the veteran's psychiatric impairment, and 
since the claim for a total rating for individual 
unemployability due to service-connected disability is not 
presently at issue, the Board finds that the evidence 
currently of record is adequate to assess the severity of the 
veteran's PTSD without need for the actual SSA decision, 
which awarded entitlement to disability benefits.  In the 
instant case, there is no indication that there are 
additional records, which have not, been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule),  38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.  The regulations also provide that the use of 
manifestations resulting from nonservice-connected disability 
in establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14 (1998).  

In Fenderson v. West, the Court held that evidence to be 
considered e "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, slip op. at 18.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).  




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).  

The Board notes that although the decision herein includes 
consideration of the Court's decision in Fenderson, the 
veteran has not been prejudiced by such discussion.  Case law 
provides that when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).  

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
PTSD in effect prior to and on November 7, 1996; he has been 
afforded VA examinations, and further afforded opportunity to 
present argument and evidence in support of his claim, to 
include in connection with a personal hearing.  

With respect to psychiatric disability, before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 10 percent disability evaluation where symptoms do not 
warrant a 30 percent evaluation and PTSD causes emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  

A 30 percent evaluation is warranted where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Definite impairment has been construed to mean 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (November 9, 1993).  A 50 percent evaluation 
for PTSD is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community: there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

As stated, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, was amended and redesignated as 38 C.F.R. § 
4.130, effective November 7, 1996.  Under the new regulation, 
the evaluation criteria have substantially changed, focusing 
on the individual symptoms as manifested throughout the 
record, rather than on medical opinions characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe, or total.  

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
10 percent evaluation for PTSD manifested by occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication.  A 30 
percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130 (1998).  

The probative and persuasive medical findings demonstrate 
that the veteran's PTSD was productive of more than mild 
social and industrial impairment with emotional tension and 
evidence of anxiety under the rating criteria that were in 
effect prior to November 7, 1996.  However, they also 
demonstrate that the veteran's PTSD was productive of no more 
than definite (moderately large) industrial impairment under 
the rating criteria that were in effect prior to November 7, 
1996.  

The evidence dated as early as November 1985 shows that the 
veteran had difficulty maintaining employment as an 
automobile mechanic due to stress and anxiety.  However, the 
evidence does not show that the veteran's PTSD symptoms 
caused more than definite impairment in his ability obtain 
subsequent employment.  In January 1986, the veteran again 
obtained employment as an automobile mechanic.  Although he 
had been terminated in the next month due to a problem 
between himself and the service manager, the evidence shows 
he immediately obtained employment as a mechanic/shop foreman 
in mid-February 1986 at an automobile dealership.  

The evidence dated subsequent to the veteran's 1986 biking 
accident demonstrates that his later unemployment status was 
not attributable solely to service-connected PTSD symptoms, 
but rather, the nonservice-connected residuals caused in that 
accident substantially contributed to the veteran's inability 
to maintain employment.  The CT scan performed in March 1986 
disclosed a subacute subdural hematoma over the left 
convexity with marked shift, for which he underwent a left 
parietal craniotomy with evacuation of the chronic subdural 
hematoma.  Both VA and private medical evidence demonstrates 
that the residual impairments included the development of 
impaired speech, incoordination, memory loss, and paralysis 
of the right upper extremity subsequent to the craniotomy.  A 
VA physician reported that there were post-surgical changes 
that were chronic and that physician described the veteran as 
having a low-density region which was probably 
encephalomalacia.  The evidence shows that these residuals 
were severe enough to warrant speech therapy and treatment to 
improve memory skills.  

In addition, the evidence dated later in 1986 shows the 
veteran obtained employment as a part-time mechanic earning 
$200.00 weekly, but he noticed difficulty with recent memory, 
confusion and loss of feeling in the right hand.  The chronic 
nature of the residuals from his biking accident were 
confirmed in a September 1986 Wechsler Memory Scale, which 
showed a mental quotient compatible with a significant 
decrease in memory skills.  Moreover, the veteran related at 
that time that the impaired functioning from his injury was 
interfering with employment and that he feared he would lose 
his employment position as a result of these impairments.  
The veteran also reported during that time that these 
impairments caused difficulty in performing his job, which he 
did not have before his head injury.  He did not relate that 
he would lose employment due to service-connected PTSD 
symptoms.  The veteran did relate that his impairments, such 
as periodic mental confusion, memory problems and a breakdown 
in speech patterns, became more evident while he was under 
stress.  However, the examiner at that time stated that the 
veteran's memory and cognitive deficits, which were the 
result of surgery for the hematoma, made him unable to work.  

The private clinical psychological testing performed in July 
1986 and April 1987 also demonstrates that the nonservice-
connected disabilities caused significant impairment in the 
veteran's ability to obtain and maintain employment.  One 
examiner concluded that the testing suggested specific 
cognitive processing deficits. The April 1987 test results 
revealed moderate, but clinically significant, deficits in 
short-term memory and moderate-to-severe deficits in 
cognitive control mechanisms, severe deficits in abstract 
concept formation, moderate word finding or anomic 
difficulties, and moderate-to-severe deficits in his ability 
to process tactual-kinesthetic forms of information.  In 
fact, that examiner concluded that the multi-faceted nature 
of the veteran's cognitive deficits and their relative 
severity made it extremely unlikely that the veteran would be 
able to successfully manage the demands of competitive 
employment in the near future.  This evidence supports a 
finding that the veteran's reduction in initiative, 
flexibility, efficiency and reliability levels was greatly 
impacted by his nonservice-connected impairment.  

These examiners also stated that the veteran appeared to 
exhibit severe depression and his longstanding emotional 
difficulties had led to difficulties in interpersonal 
relationships at work and home, and these problems would 
likely create difficulties in any future employment.  One of 
these examiners opined that the veteran's depression symptoms 
were moderate-to-severe at that time and recommended 
individual psychotherapy in order to assist with acute 
distress symptoms and to overcome the emotional problems 
inhibiting his ability to sustain employment.  The examiner 
did not express an opinion on the veteran's ability to 
maintain employment, and, if fact, he was still employed 
part-time as an automobile mechanic for a friend at that 
time.  

The veteran stated during the VA examination in September 
1988 that he had been unemployed since March 1987 because he 
could not control his violent temper at work.   This 
statement conflicts with his earlier statements that the 
difficulties maintaining his employment was directly 
attributable to the chronic residuals from his 1986 head 
injury.  The Board notes that it also conflicts with the 
veteran's subsequent statements during the July 1988 
psychological evaluation.  The veteran related to that 
examiner that he was unable to continue working as a mechanic 
due to the physical and cognitive deficits resultant from his 
head injury.  Based on the review and examination, the VA 
psychiatrist diagnosed PTSD with depression and concluded 
that the impairment due to PTSD was mild-to-moderate.  

The Board also notes that the psychologist who conducted the 
August 1988 examination and evaluation cited review of the 
prior VA and private examinations and neuropsychological 
reports as part of the background information for that 
assessment.  That examiner also conducted a lengthy 
interview, administered numerous tests and made detailed 
findings regarding behavioral observations.  The psychologist 
commented that the evidence reflected some exaggeration of 
symptoms by the veteran, but strongly suggested a significant 
degree of depression, anxiety and social isolation and 
withdrawal.  While that psychologist concluded that the 
veteran's deficits were subtle with attention deficit being 
the most disruptive functioning, that psychologist opined 
that it was likely that anxiety and depression substantially 
exacerbated this problem.  However, the psychologist also 
stated that the veteran's reluctance to find suitable 
employment probably stemmed from an exaggerated perception of 
his disabilities and an underestimate of the effectiveness of 
vocational rehabilitation, which was compounded by his 
aversive work experience occurring shortly after his head 
injury.  This evidence supports a finding that the PTSD 
symptoms did not result in more than definite industrial 
impairment.  

The evidence entitled to the greatest probative weight on the 
issue of the severity of the veteran's PTSD, under the rating 
criteria in effect prior to November 7, 1996, is the 
September 1993 assessment by the panel of two VA 
psychiatrists.  These physicians reviewed all the evidence in 
the claims folder as well as performed independent 
psychiatric examinations.  The Board finds that their medical 
opinions on the severity of PTSD are entitled to greater 
probative value because they are based on a review of all the 
evidence as well as separate psychiatric examinations.  
Consequently, these physicians were better able to evaluate 
the social and industrial impairment due strictly to PTSD 
versus impairment due to the nonservice-connected residuals 
of the veteran's head injury.  This is a question that 
requires competent medical evidence.  One psychiatrist 
concluded that the veteran's PTSD was complicated by the 
organic brain damage.  The second psychiatrist stated that 
there was good evidence that the veteran experienced 
sufficient trauma to produce PTSD, but that he also developed 
dementia, which was secondary to his head injury.  Based on 
their review and examination, as well as additional clinical 
testing, the psychiatrist concluded that the "[veteran] be 
given the diagnosis [PTSD] of moderate degree of disability 
in addition to his organic brain syndrome."  

The VA outpatient records show the veteran was seen at the 
mental health clinic on a periodic basis.  These records 
indicate that the veteran was generally doing well.  In 
February 1995, the veteran indicated that he still had 
anxiety when he visited the hospital.  In September 1995, the 
veteran reported past treatment for panic attacks, but stated 
that he had not experienced a panic attack for some time 
since he controlled his environment.  The psychiatrist 
described the veteran as quite fit from extensive bicycle 
riding.  In January 1996, the psychiatrist stated the veteran 
seemed to be doing fine.  The veteran did not require 
psychotropic medications and he had been panic free for some 
time.  The psychiatrist stated the veteran did not need to 
return for follow-up because of his clinical stability.  

The evidence includes numerous assessments between 1985 and 
1996 regarding the severity of PTSD versus the impairment of 
employability due to residuals of the nonservice-connected 
head injury and subsequent surgery.  These medical opinions 
and assessments range from those indicating that the 
nonservice-connected impairment, by itself, causes the 
veteran's unemployability to those suggesting that his 
depression symptoms are moderate-to-severe and necessitate 
individual psychotherapy in order to assist with acute 
distress symptoms and to overcome the emotional problems 
inhibiting his ability to sustain employment.  The VA 
psychiatrist, who rendered the September 1988 opinion 
concluded that the impairment caused by the veteran's PTSD 
with depression was mild-to-moderate.  The psychologist who 
conducted the August 1988 examination and evaluation cited 
the prior evidence and detailed reason for the opinion that 
the evidence reflected some exaggeration of symptoms by the 
veteran.  That examiner opined that the veteran's reluctance 
to find suitable employment probably stemmed from an 
exaggerated perception of his organic disabilities and an 
underestimate of the effectiveness of vocational 
rehabilitation, which was compounded by his aversive work 
experience occurring shortly after his head injury.  Finally, 
there is the September 1993 assessment by the panel of two VA 
psychiatrists.  Again, their findings and conclusions are 
entitled to a greater degree of probative weight because they 
are based on a review of all the evidence of record as well 
as their own independent examinations.  These psychiatrists 
also provided support for their conclusion that the veteran's 
PTSD symptoms caused a "moderate degree of disability in 
addition to his organic brain syndrome."  

When these findings are considered with the veteran's 
statements showing he has established and maintained 
effective or favorable relationships with his sister and his 
former spouse, as well as the friend who hired him part-time 
as an automobile mechanic, the Board finds that the evidence 
demonstrates that the veteran's PTSD was productive of no 
more than definite (moderately large) industrial impairment 
under the rating criteria that were in effect prior to 
November 7, 1996.  

The above also shows that the evidence does not more nearly 
approximate the criteria showing PTSD caused considerable 
inability to establish or maintain effective or wholesome 
relationships with people and/or considerable industrial 
impairment under the rating criteria in effect prior to 
November 7, 1996.  38 C.F.R. § 4.7.  

The veteran's PTSD is productive of no more than considerable 
social and industrial impairment under the prior rating 
criteria, or more than occupational and social impairment 
with reduced reliability and productivity due to PTSD 
symptoms causing difficulty in establishing and maintaining 
effective work and social relationships, under the rating 
criteria effective November 7, 1996.  

For the same reasons indicated above, the evidence dated 
prior to the December 1997 VA compensation examination 
demonstrates that a rating in excess of 50 percent since 
November 7, 1996 is not established because PTSD does not 
cause severe impairment in the veteran's ability to establish 
and maintain effective or favorable relationships with people 
or result in psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

The evidence continues to demonstrate that a significant 
portion of the veteran's impairment in his ability to obtain 
and maintain employment is due to nonservice-connected 
disability.  Even during the most recent VA examination in 
December 1997 the veteran attributed his inability to obtain 
and maintain employment to residuals of his stroke as well as 
his PTSD symptoms.  In fact, the VA physician diagnosed 
sequelae of the subdural hematoma as paralysis, speech 
impediment and seizure disorder and noted that the current 
residuals included a speech impediment and some loss of use 
of the right arm.  The physician also noted that the veteran 
remained impaired secondary to cognitive deficits related to 
his prior brain surgery.

The evidence entitled to the greatest probative weight on the 
issue of the severity of PTSD since November 7, 1996, is the 
December 1997 VA examination findings.  This physician 
specified that she reviewed the veteran's entire claims 
folder in conjunction with the examination.  While the 
evidence shows that the veteran does isolate himself in order 
to avoid stress and panic attacks, the evidence does not show 
that he is unable to establish and maintain effective 
relationships.  During the examination the veteran related 
that he has a relationship with his niece for whom he is 
building a computer.  While the evidence also shows the 
veteran experiences panic attacks, this does not prevent him 
from going into shopping stores.  The related having panic 
attacks secondary to noise and when going into a crowded 
stores, but he does not describe near-continuous panic 
affecting his ability to function independently.  The Board 
notes that the physician concluded that the veteran's 
reluctance to engage in social activities would affect the 
veteran's ability to function in a variety of employment 
settings.  The mental status examination showed appropriate 
behavior and the veteran's mood appeared neutral.  His affect 
was somewhat restricted, but he did not appear anxious.  The 
veteran spoke coherently without looseness of association or 
flight of ideas.  There were no delusional themes detected 
and the veteran denied suicidal ideation.  He was oriented to 
time, person and place, but showed problems remembering 
information.  He had no problem with abstract thinking and 
could follow a written command, including copying a complex 
geometrical figure.  These findings support the view that the 
PTSD symptoms do not cause suicidal ideation or 
intermittently illogical, obscure, or irrelevant speech, or 
spatial disorientation.  

Based on that physician's review of the evidence of record, 
and her independent psychiatric examination, she stated that 
the veteran's PTSD would have significant impact on his 
ability to work, but he is able to handle activities of daily 
life without any difficulty.  Based on the above, the 
physician assessed the veteran's GAF as 55.  The physician 
stated that the score is based on the impact of the 
psychiatric disorder on both his ability to function in 
occupational settings and on his social functioning.  With 
respect to PTSD, the physician opined that the impact on 
employment is due to difficulty concentrating in noisy 
environments and from inability to get enough sleep.  The 
physician also opined that the reluctance to engage in social 
activities would also affect his ability to function in a 
variety of employment settings.  However, the physician added 
that his significant cognitive impairment from his brain 
surgery further impairs his ability to work.  The physician 
concluded that the impairment due to PTSD causes occupational 
and social impairment that is most consistent with reduced 
reliability and productivity.  

These findings are consistent with the assignment of a 50 
percent evaluation under the new criteria.  The Court has 
indicated that GAF scores between 55 and 60 show only 
"moderate difficulty in social, occupational, or school 
functioning."  See Carpenter v. Brown, 8 Vet. App. 243 
(1995).  The Court has defined a GAF ranging from 40 to 50 as 
evidencing "serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  Consequently, the Board finds 
that the assessment of functioning would not warrant a rating 
in excess of 30 percent under the old criteria or a 50 
percent rating under the new criteria.  

For these reasons, the Board finds that the veteran's PTSD 
was productive of definite industrial impairment at the time 
he filed his claim for service connection on August 19, 1988.  
The Board also finds that the veteran's PTSD is productive of 
no more than definite industrial impairment under the rating 
criteria in effect prior to November 7,1996, or more than 
considerable social and industrial impairment or occupational 
and social impairment with reduced reliability and 
productivity due to PTSD symptoms causing difficulty in 
establishing and maintaining effective work and social 
relationships under the rating criteria effective November 7, 
1996.  

The Board concludes that the criteria for a rating in excess 
of 10 percent prior to November 7, 1996 for PTSD have been 
met.  The Board also concludes that the criteria for a rating 
in excess of 30 percent prior to November 7, 1996 for PTSD 
have not been met.  Finally, the Board concludes that the 
criteria for a rating in excess of 50 percent for PTSD, 
effective November 7, 1996, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, § 4.132, Diagnostic Code 
9411; 61 Fed. Reg. 52695-52702 (38 C.F.R. § 4.130, Diagnostic 
Code 9411).









ORDER

An increased rating in excess of 10 percent prior to November 
7, 1996 for PTSD is granted.  

An evaluation in excess of 30 percent prior to November 7, 
1996 for PTSD is denied.  

An evaluation in excess of 50 percent for PTSD is denied.  




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

